IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48372

In the Interest of: Jane Doe I and John        )
Doe I, Children Under Eighteen (18)            )
Years of Age.                                  )
STATE OF IDAHO, DEPARTMENT OF                  )
HEALTH AND WELFARE,                            )       Filed: January 26, 2021
                                               )
       Petitioner-Respondent,                  )       Melanie Gagnepain, Clerk
                                               )
v.                                             )       THIS IS AN UNPUBLISHED
                                               )       OPINION AND SHALL NOT
JOHN DOE,                                      )       BE CITED AS AUTHORITY
                                               )
       Respondent-Appellant.                   )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fourth Judicial
       District, State of Idaho, Ada County. Hon. Andrew Ellis, Magistrate.

       Order terminating parental rights, affirmed.

       Paul R. Taber, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John R. Shackelford, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       John Doe appeals from the magistrate court’s judgment terminating his parental rights.
John Doe argues the court erred by denying his motion to continue, finding that he neglected his
children, and finding that it is in the children’s best interests to terminate his parental rights.
Because the magistrate court did not err in denying John Doe’s motion to continue and because
the record contains substantial and competent evidence to support the magistrate court’s finding
that John Doe neglected his children and that terminating his parental rights is in the best
interests of the children, the magistrate court’s judgment terminating John Doe’s parental rights
is affirmed.




                                                   1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUN
       John Doe is the father of S.C. and O.C. At the time of trial, he was married to Jane Doe,
the children’s mother. In May 2019, Jane Doe left S.C. unattended in a bathtub filled with
approximately six inches of water. John Doe was at the home and aware that Jane Doe had left
S.C. in the bathtub, but presumed that several other adults present in the home would check on
S.C. After S.C. had been left unattended in the bathtub for about thirty minutes, a toddler alerted
the adults that S.C. was submerged underwater and unresponsive. Another adult pulled S.C.
from the water, paramedics were called to the home, and S.C. was taken to an intensive care unit
at a local hospital where she ultimately recovered. S.C. was placed in the temporary custody of
the Department of Health and Welfare (Department) and thereafter, placed in foster care. Jane
Doe was placed under arrest for felony injury to child, but John Doe was not charged.
       Relevant to John Doe’s case are facts involving Jane Doe as follows: Approximately one
month after being taken into custody, Jane Doe was transported from jail to the local hospital
where she gave birth to O.C., John Doe’s child. O.C. was born with significant medical issues.
O.C. was placed in the temporary custody of the Department and thereafter, was placed in foster
care. After an adjudicatory hearing, the magistrate court awarded custody of S.C. and O.C. to
the Department and approved case plans for both parents. Jane Doe pleaded guilty to one count
of felony injury to a child, and the district court issued a no contact order (NCO) prohibiting Jane
Doe from having contact with any minor child, including S.C. and O.C., until January 2030,
except for supervised visits at the Department.
        The Department petitioned to terminate Jane and John Doe’s parental rights and a
termination trial was held. At the beginning of the termination trial, John Doe filed a motion to
continue the trial, which was denied. Following the trial, the magistrate court found by clear and
convincing evidence that John Doe neglected his children and that termination of his parental
rights is in the best interests of the children. John Doe timely appeals.
                                                  II.
                                   STANDARD OF REVIEW
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,

                                                  2
245-46, 220 P.3d 1062, 1064-65 (2009).             The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. In re
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
                                                   III.
                                              ANALYSIS
          John Doe argues the magistrate court’s decision to terminate his parental rights should be
reversed. John Doe claims the magistrate court erred in denying his motion to continue. John
Doe also asserts that the magistrate court erred when it found that he neglected his children and
that it is in the children’s best interests to terminate his parental rights.
A.        The Magistrate Court Did Not Err in Denying the Motion to Continue
          Preliminarily, the Court notes that the appellant’s brief is woefully inadequate, with the
argument section consisting of three paragraphs, and the claims made within those paragraphs
unsupported by citation to the record, authority, or cogent argument. This Court generally does
not address issues not supported by cogent argument and citation to legal authority, even in a
case terminating parental rights. Idaho Dep’t of Health & Welfare v. Doe (2018-24), 164 Idaho
143, 147, 426 P.3d 1243, 1247 (2018). Although many of the arguments are waived on appeal,
the Court will nonetheless address the claims on the merits.
          John Doe asserts the magistrate court erred in denying his motion to continue the trial
terminating his parental rights. A motion for a continuance is addressed to the sound discretion
of the trial court and will not be overturned on appeal absent a showing of abuse of that
discretion. Dep’t of Health & Welfare v. Altman, 122 Idaho 1004, 1009, 842 P.2d 683, 688
(1992); Krepcik v. Tippett, 109 Idaho 696, 699, 710 P.2d 606, 609 (Ct. App. 1985). When a trial
court’s discretionary decision is reviewed on appeal, the appellate court conducts a multi-tiered
inquiry to determine whether the lower court: (1) correctly perceived the issue as one of

                                                    3
discretion; (2) acted within the boundaries of such discretion; (3) acted consistently with any
legal standards applicable to the specific choices before it; and (4) reached its decision by an
exercise of reason. Lunneborg v. My Fun Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018).
       John Doe does not provide any argument or authority to support his argument that the
magistrate court abused its discretion in denying his motion for a continuance. Further, the
appellate record on appeal is inadequate as a transcript of the motion hearing is not included.
Missing portions of a record on appeal are presumed to support the actions of the district court.
Rencher/Sundown LLC v. Pearson, 165 Idaho 877, 881, 454 P.3d 519, 523 (2019). While the
court minutes from the motion hearing are included in the record, they do not contain sufficient
information for this Court to conclude the magistrate court abused its discretion in denying the
motion. The minutes indicate that the magistrate court explained it was denying the motion
because it did not find John Doe’s arguments in support of the motion compelling.                The
magistrate court went on to explain why it did not find John Doe’s arguments compelling, but
those reasons are not detailed in the minutes. It is the responsibility of the appellant to provide a
sufficient record to substantiate his or her claims on appeal. Powell v. Sellers, 130 Idaho 122,
127, 937 P.2d 434, 439 (Ct. App. 1997). In the absence of an adequate record on appeal to
support the appellant’s claims, we will not presume error. Id.
       The claim also fails on the merits because John Doe has not established he was
prejudiced by the denial. Vendelin v. Costco Wholesale Corp., 140 Idaho 416, 425, 95 P.3d 34,
43 (2004) (requiring showing that denial of motion to continue prejudiced substantial rights).
John Doe speculates that had the motion been granted, and had the coronavirus pandemic not
occurred, he might have been able to complete his case plan. This ignores the fact that the
magistrate court looked at John Doe’s lack of progress on his case plan before services were
limited due to the pandemic. In the nine months prior to any limitation of services, John Doe had
not made substantial progress on his case plan; consequently, John Doe has failed to establish
either that additional time would have allowed him to complete the case plan or that he could not
complete the case plan based on the limited services during the pandemic.
       John Doe claims the magistrate court emphasized his inability to parent his children so
long as Jane Doe had an NCO prohibiting her from having unsupervised contact with the
children. It appears John Doe is arguing that had his motion to continue been granted, he might
have made progress on his case plan, thereby allowing Jane Doe to petition the court to terminate

                                                 4
Jane Doe’s NCO with the children. This ignores the fact that Jane Doe’s inability to spend
unsupervised time with the children has no impact on John Doe’s ability to comply with his case
plan or visit with the children without Jane Doe. The magistrate court’s finding of neglect was
based on John Doe’s failure to complete his case plan and provide proper care and control for his
children. These grounds were completely separate from any issues relating to Jane Doe’s NCO.
There is no evidence to suggest that Jane Doe’s NCO was somehow the source of John Doe’s
inability to provide stability for his children or take the necessary steps to improve his parenting
techniques. Thus, based on the record, we cannot conclude that the magistrate court abused its
discretion by denying John Doe’s motion to continue.
B.     The Magistrate Court Did Not Err When It Found That John Doe Neglected His
       Children
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence. Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009; In
re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d at
652.
       Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interests and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each


                                                 5
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
        The magistrate court terminated John Doe’s parental rights on the basis of neglect
pursuant to Idaho Code § 16-2005(1)(b). Idaho Code Section 16-2002(3)(a) defines “neglect” as
any conduct included in I.C. § 16-1602(31). Section 16-1602(31)(a) provides, in pertinent part,
that a child is neglected when the child is without proper parental care and control, or
subsistence, medical or other care or control necessary for his or her well-being because of the
conduct or omission of his or her parents, guardian, or other custodian or their neglect or refusal
to provide them. Neglect also exists where the parent has failed to comply with the court’s
orders or the case plan in a Child Protective Act case and the Department has had temporary or
legal custody of the child for fifteen of the most recent twenty-two months and reunification has
not been accomplished by the last day of the fifteenth month in which the child has been in the
temporary or legal custody of the Department. I.C. § 16-2002(3)(b).
        The magistrate court found that John Doe neglected his children because he failed to
comply with his court-ordered case plan and because he failed to provide proper care and control
for his children. On appeal, John Doe lists as an issue in his brief that the magistrate court erred
in finding he neglected his children but does not provide any argument or authority on this issue,
and therefore we need not consider it. Doe (2018-24), 164 Idaho at 147, 426 P.3d at 1247. The
argument also fails on the merits.
        The magistrate court’s finding of neglect by failing to provide proper care and control is
supported by substantial and competent evidence. John Doe’s untreated mental health concerns
impair his ability to meet his children’s basic needs. Throughout his time working with the
Department, John Doe was resistant to feedback on ways to improve his parenting skills and was
often volatile towards Department employees. John Doe refused to recognize that he had created
an unsafe home environment for S.C. While his children were in the care of the Department,
John Doe did little to improve his parenting skills. The magistrate court found that returning the
children to John Doe’s care would put them at risk of physical harm, either directly from John
Doe or through lack of supervision. Thus, we affirm the magistrate court’s conclusion that John
Doe neglected his children by failing to provide proper care and control for his children.
        The magistrate court’s finding that John Doe neglected his children by failing to
complete his case plan requirements is also supported by substantial and competent evidence,

                                                 6
especially because John Doe concedes on appeal that he did not complete his case plan. John
Doe’s case plan required him to obtain a mental health evaluation and follow all
recommendations pertaining to the safety and well-being of his children, attend visitation and
parenting classes, provide financial support and stable housing for the children, and comply with
family preservation services upon the return of his children to his home. John Doe was referred
twice to a service provider to obtain a psychological evaluation.       Due to his hostile and
aggressive behavior towards staff, he was involuntarily transferred to a different service
provider. Following that transfer, John Doe refused to participate in mental health services for
seven months. At the time of the termination trial, John Doe was on a waitlist to complete a
psychological evaluation due to his own delay in seeking services. John Doe was eligible to
receive case management services, counseling, and medication management services, but his
participation in these services was inconsistent.
       John Doe has profound mental health challenges. He reported being diagnosed with
schizophrenia, depression, bipolar disorder, and post-traumatic stress disorder, but he did not
provide proof of formal diagnoses. John Doe’s compliance with his prescribed psychotropic
medications was inconsistent. One month before the termination trial, John Doe called a crisis
hotline, which resulted in deputies responding to his home. The deputies were unable to de-
escalate John Doe, and he was involuntary committed to an inpatient mental health hospital
where he remained hospitalized for several weeks. John Doe maintained that the event was “no
big deal.”
       John Doe’s mental health challenges manifest themselves in aggressiveness towards
Department staff, mental health staff, and authority figures. When provided with information he
disagreed with, John Doe became angry and profane.          When distressed, John Doe made
statements to Department staff about committing suicide or self-harm.
       John Doe missed approximately half of his scheduled visits with his children. The visits
he did attend were not positive. Despite being instructed otherwise, John Doe insisted on
bringing large bags filled with knives and old food to the visits. John Doe was aggressive
towards his children and engaged in unusual behaviors with them. John Doe was not receptive
to feedback provided by the Department employees and would become volatile and defensive.
S.C. resisted interacting with John Doe, choosing to play in a corner unless asked by John Doe to
engage with him. S.C. responded poorly to the visits and was often distressed for several days

                                                    7
following the visits.   Due to John Doe’s behavior during visits, his lack of attendance at
scheduled visits, and S.C.’s negative emotional response to visits, the Department and the
children’s guardian ad litem moved to end the in-person visits. The magistrate court granted the
motion. John Doe has not seen his children since December 2019.
       John Doe’s social worker explained to John Doe the steps he needed to take to resume
visitation, specifically, participating in mental health treatment and reducing his angry and
aggressive behaviors. John Doe made no progress in those areas and has not inquired about the
well-being of his children since visitation ended in December 2019. Prior to the termination
trial, John Doe made one inquiry about resuming visits.
       John Doe had little engagement with his children’s service providers. The children were
referred to the infant/toddler program in which John Doe initially refused to participate. John
Doe eventually acquiesced to the program’s involvement with S.C. and O.C., but his
involvement was limited. John Doe participated in an intake session for protective parenting
classes, which required him to provide a copy of a psychological evaluation to determine if he
was suitable to participate in the classes. Because John Doe did not comply with psychological
testing and could not provide a copy of a psychological evaluation, he was unable to participate
in protective parenting classes. John Doe did not progress to a point where reunification with his
children was possible, so no referral was made to family preservation services.
       John Doe did not provide proof of employment to the Department. He reported receiving
disability income, but did not provide proof of this income. Whatever income John Doe did
receive was insufficient to pay rent for his apartment, as he historically depended on Jane Doe’s
disability income to cover the expense. John Doe’s residence was not suitable for his children.
A social worker visited the apartment twice; on both occasions there were bottles of prescription
pills in locations accessible to children, empty food containers on the couch, storage bins on the
front porch filled with garbage, and cigarette butts throughout the apartment. There were several
knives and a baseball bat on the floor of one bedroom, which John Doe said were there for his
protection. Based on this evidence, the magistrate court found that John Doe did not complete a
single task in his case plan despite having the ability to do so. The magistrate court’s conclusion
that John Doe failed to comply with the case plan is supported by substantial and competent
evidence.



                                                8
       Because there was substantial and competent evidence that John Doe neglected his
children by failing to exercise proper parental care and control and by failing to complete the
case plan, we affirm the magistrate court’s finding of neglect.
C.     The Magistrate Court Did Not Err When It Found Termination Is in the Best
       Interests of John Doe’s Children
       Once a statutory ground for termination has been established, the trial court must next
determine whether it is in the best interests of the children to terminate the parent-child
relationship. In re Aragon, 120 Idaho 606, 611, 818 P.2d 310, 315 (1991). When determining
whether termination is in the children’s best interests, the trial court may consider the parent’s
history with substance abuse, the stability and permanency of the home, the unemployment of
the parent, the financial contribution of the parent to the children’s care after the children are
placed in protective custody, the improvement of the children while in foster care, the parent’s
efforts to improve his or her situation, and the parent’s continuing problems with the law. In re
Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); In re Doe, 156 Idaho 103, 111, 320 P.3d 1262,
1270 (2014). A finding that it is in the best interests of the children to terminate parental rights
must still be made upon objective grounds. In re Doe, 152 Idaho 953, 956-57, 277 P.3d 400,
403-04 (Ct. App. 2012).
       Although John Doe lists as an issue in his brief that the magistrate court erred in
concluding that termination of his parental rights is in the children’s best interests, he fails to
provide any argument or authority on this issue, and therefore we need not consider the issue.
Doe (2018-24), 164 Idaho at 147, 426 P.3d at 1247. Even if the argument had been preserved, it
fails on the merits. By the end of the termination trial, S.C. had been in the Department’s care
for sixteen months. O.C. had been in the Department’s care for all of his fifteen months. Prior
to S.C.’s removal from John Doe’s care, Jane Doe left S.C. unattended in a bathtub, where she
nearly died from drowning. John Doe was present in the home and aware that S.C. was alone in
the bathtub, but took no steps to supervise S.C. or otherwise ensure her safety.
       When S.C. was first placed in the care of the Department, she had abnormally long
temper tantrums, often triggered by transitions during the day, and would become inconsolable.
Her speech was limited and she refused to allow any physical affection. In August 2020, S.C.
and O.C. were moved to a potential pre-adoptive home. The frequency of S.C.’s tantrums
decreased significantly, and she is able to manage transitions without emotional distress. S.C.


                                                 9
entered speech therapy which improved her vocabulary, and she now welcomes physical
affection.
        Since his placement in foster care, O.C.’s muscle tone has progressed and he is an active,
happy child. He regularly sees a neurologist and receives physical and occupational therapy.
The long-term effects of O.C.’s physical condition are unknown, but the record indicates he will
need therapeutic attention from a diligent caregiver throughout his childhood and will likely
require care into adulthood. Both children are bonded with their pre-adoptive parents and do not
express that they miss John Doe.
       John Doe’s untreated mental health concerns impact his daily functioning, his ability to
maintain safe and stable housing, and his ability to make necessary changes in his behavior.
John Doe did not recognize that his parenting techniques posed safety concerns for his children.
Instead, he continued to cling to and vocalize his intention to continue the parenting practices
that brought the children into the Department’s custody. The magistrate court found that both
children have special emotional, mental, and physical health needs that John Doe is unable to
support. The magistrate court further found that John Doe’s mental health concerns interfere
with his ability to learn new information and make necessary changes, and that it would be
detrimental to the children to remain in foster care for the indefinite period of time it would take
John Doe to address these concerns.
        The magistrate court’s findings are supported by substantial and competent evidence. As
such, the magistrate court’s conclusion that termination of John Doe’s parental rights is in the
best interests of the children is supported by substantial and competent evidence.
                                                IV.
                                         CONCLUSION
       The magistrate court did not err in denying John Doe’s motion to continue.              The
magistrate court’s finding that John Doe neglected his children is supported by substantial and
competent evidence. The magistrate court’s conclusion that terminating John Doe’s parental
rights is in the children’s best interests is supported by substantial and competent evidence.
Accordingly, we affirm the magistrate court’s judgment terminating John Doe’s parental rights.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                10